Citation Nr: 0842754	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-21 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, originally claimed as A/C separation and reduced 
range of motion of the right shoulder.

2.  Entitlement to service connection for a left hip 
disability, originally claimed as hip injury, hip pointer, 
arthritis of the hip, and hip replacement secondary to hip 
injuries.

3.  Entitlement to service connection for a lumbosacral spine 
disability, to include as secondary to the claimed hip 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran was a cadet at the United States Military Academy 
(USMA) at West Point, from July 1972 to June 1976.  He had 
verified active duty service from June 1976 to July 1981.  He 
then served as a member of the U.S. Army Reserve which may 
include other periods of active duty or active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied entitlement to 
the benefits currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from New Orleans, 
Louisiana in October 2008 to present testimony on the issues 
on appeal.  The hearing transcript has been associated with 
the claims file.

The Board notes that the veteran's August 2001 Application 
for Compensation included claims for service connection for 
chronic pain syndrome and for a disability of the joints and 
digits of the right hand.  A notice letter sent to the 
veteran in November 2001 acknowledges these claims; however 
it appears as if these claims have not been adjudicated.  
Therefore, the claims for service connection for chronic pain 
syndrome and a right hand condition are hereby referred back 
to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required.


REMAND

The veteran seeks service connection for disabilities of the 
right shoulder, left hip, and lumbosacral spine.  A review of 
the record reveals that this appeal was previously remanded 
by the Board in August 2006.  The RO has not substantially 
complied with the instructions contained therein, 
particularly with respect to the medical opinions required 
for a decision by the Board.  As a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders, the veteran must be 
afforded another medical examination to include the specific 
determinations requested.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The veteran contends that his current disabilities are the 
result of injuries sustained while playing organized sports 
at West Point.  Although the veteran's USMA service treatment 
records are currently associated with the claims file, the 
veteran requests that training records be sought directly 
from the football team as the veteran claims that treatment 
for his injuries was provided by football team medical staff.  
See Statement in support of claim, January 2002.  Reasonable 
efforts to obtain these records must be undertaken.  
38 C.F.R. § 3.159(c) (2008).  

The veteran reports service in the U.S. Army Reserve from 
approximately July 1981 to September 1998, with activation in 
support of Operation Desert Shield from August 27, 1990 to 
October 19, 1990.  See VA form 21-526, August 2001.  The RO 
is asked to confirm all dates of active duty service, to 
include any active duty for training associated with the 
veteran's Reserve service.

Finally, the RO is asked to determine whether all available 
service treatment records from the veteran's Reserve service 
have been associated with the claims file.  At this time, 
records associated with the claims file from this period of 
service includes reports of periodic examinations conducted 
in May 1985, July 1989, and April 1993, but no clinical 
records.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following development:

1.  Contact the proper authorities to 
obtain a complete listing of all 
periods of active duty service for this 
veteran, to include any periods of 
active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) 
performed during this veteran's service 
in the U.S. Army Reserve.

2.  Obtain any outstanding service 
treatment records from the veteran's 
Reserve service, particularly any 
available clinical records dating from 
approximately July 1981 to September 
1998.  

3.  Contact the Director of Athletics 
for the United States Military Academy 
at 639 Howard Road 
West Point, NY 10996 to request copies 
of all football or rugby training 
records for this veteran from July 1972 
to June 1976.  If it is determined to 
be necessary, obtain proper 
authorization and consent to release 
this information from the veteran.  

4.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  

If there are no records available from 
a particular source, the RO should so 
specifically find and the documentation 
used in making that determination must 
be set forth in the claims file.  It is 
imperative that all attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, be 
documented in the claims folder. 

5.  AFTER the above developmental steps 
have been completed, schedule a VA 
examination to comply with the August 
2006 remand instructions.  The examiner 
is instructed to review the claims file 
in its entirety and render the 
requested medical opinions.  All 
necessary studies or tests should be 
conducted. The opinion statement should 
also provide the rationale for all 
conclusions reached, to include 
discussion of the June 2003 private 
opinion set forth by Dr. CK.  

For the sake of clarity, the questions 
identified in the August 2006 request 
for a medical opinion are reiterated 
here.  The examiner must provide a 
medical opinion in response to each of 
the following.  


Please identify:

	a) whether the evidence clearly and 
unmistakably establishes that a right 
shoulder disability pre-existed service 
in July 1972 and, if so, whether it is 
clear and unmistakable that such 
disorder did not undergo a permanent 
increase in severity (rather than a 
natural progression of disease) during 
all periods of active service, to 
include as a result of right shoulder 
trauma in May 1976; OR whether it is at 
least as likely as not that the current 
right shoulder disability is the result 
of event(s) during active service, or 
alternatively, had its onset in 
service; 

	b) whether it is at least as likely as 
not that the current left hip 
disability is the result of event(s) 
during active service, or 
alternatively, had its onset in 
service; 

c) whether it is at least as likely as 
not that the current low back 
disability is the result of event(s) 
during active service, or 
alternatively, had its onset in 
service; and 

d) if it is determined that the current 
left hip disability is related to 
event(s) in service or had its onset in 
service, whether it is at least as 
likely as not that there is a causal 
relationship between the left hip 
disability and any additional 
impairment of the veteran's low back 
disability.  

6.  Thereafter, readjudicate the 
issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the 
claims file since the last statement 
of the case.  The veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




